
	

115 HR 4264 RH: Hyde Park Land Conveyance Act
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 392
		115th CONGRESS2d Session
		H. R. 4264
		[Report No. 115–527]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2017
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			January 25, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior to convey certain Bureau of Land Management land in Cache
			 County, Utah, to the City of Hyde Park for public purposes.
	
	
 1.Short titleThis Act may be cited as the Hyde Park Land Conveyance Act. 2.DefinitionsFor the purposes of this Act:
 (1)CityThe term City means the City of Hyde Park, Utah. (2)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Land conveyance, City of Hyde Park, Utah
 (a)Conveyance RequiredSubject to valid existing rights, if the City submits a written request to the Secretary not later than 90 days after the date of enactment of this Act requesting the conveyance of the Bureau of Land Management land described in subsection (b) for public purposes, the Secretary shall convey, without consideration and by quitclaim deed, to the City all right, title, and interest of the United States in and to the parcel of land, including improvements thereon, described in subsection (b).
			(b)Description of land
 (1)In generalThe parcel of Bureau of Land Management land and any improvements to be conveyed under subsection (a) is the approximately 80-acre parcel identified on the map entitled Hyde Park Land Conveyance Act, and dated October 23, 2017.
 (2)Availability of mapThe map referred to in paragraph (1) shall be kept on file and available for public inspection in the appropriate office of the Bureau of Land Management. The Secretary may correct minor errors in the map.
 (c)SurveyThe exact acreage and legal description of the Bureau of Land Management land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (d)Costs of ConveyanceAs a condition for the conveyance under subsection (a), all costs associated with such conveyance shall be paid by the City.
 (e)Time for Completion of ConveyanceThe Secretary shall complete the conveyance under subsection (a) not later than one year after the date on which the City submits the written request described in such subsection.
			
	
		January 25, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
